             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                          1:15 CR 80-1


UNITED STATES OF AMERICA,             )
                  Plaintiff,          )
                                      )                    ORDER
 vs.                                  )
                                      )
 JAMES RALPH BRADY,                   )
                        Defendant,    )
                                      )
 and                                  )
                                      )
 EASTERN BAND OF CHEROKEE             )
 INDIANS,                             )
                        Garnishee.    )
_____________________________________ )

      This matter is before the Court on the Government’s Motion for

Dismissal of Order Allowing Garnishment (Doc. 78).

      On August 30, 2018, the Honorable Martin Reidinger, United States

District Judge, sentenced Defendant to nine months’ incarceration for his

violations of the conditions of his supervised release. See (Doc. 59). As part of

the Judgment, Defendant was ordered to pay $1,342.50 in court-appointed

counsel fees.

      On May 24, 2019, a Writ of Continuing Garnishment was issued to the

Eastern Band of Cherokee Indians ("Garnishee") (Doc. 65).
      On October 11, 2019, an Order of Continuing Garnishment was issued

to Garnishee (Doc. 75).

      On October 28, 2019, the Government filed its Final Accounting of

Garnishment (Doc. 76) which advises that the United States Attorney’s Office,

Financial Litigation Unit, has received one garnishment payment from

Garnishee, totaling $1,342.50, and that the balance of the assessment, fine,

and/or restitution debt has been satisfied.

      For the reasons stated therein, the Government’s Motion for Dismissal

of Order of Continuing Garnishment (Doc. 78) is GRANTED and the Order of

Continuing Garnishment (Doc. 75) is TERMINATED.


                                     Signed: October 28, 2019
